DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/20 & 06/07/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 7, and 14 objected to because of the following informalities:  
Regarding claims 1 and 14; the term “and/or” is vague and unclear. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", altogether not limiting the scope of claimed subject matter in this respect. Appropriate correction is required.
Regarding claim 5 recites the limitation "an evaluation unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7 recites the limitation "the subtraction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12 recites the limitation "the height" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an evaluation unit (24 @ figure 1) in claims 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolke et al (US 2018/0224270) in view of Filhaber (US 2018/0203249).
Regarding claim 1; Wolke et al discloses a light line triangulation apparatus (1750 @ figure 17) comprising:
a measurement object (1775 @ figure 17), 
a light projector (1760 @ figure 17), adapted to project a light line (pattern light 1762 @ figure 17) into the measurement object (1775 @ figure 17), 
an imager (1770 @ figure 17) for detecting the light line (1762 @ figure 17) in the measurement object (1775 @ figure 17), wherein 10the imager (1770 @ figure 17 or 2597 @ figure 30A) comprises imaging pixels (pixel element 2599A @ figure 30B) arranged in a plurality of columns and rows (figures 30A-30C), wherein the imager (2597 @ figure 30B) comprises multiple identical sets of polarization filters (polarization filter elements 2599B @ figure 30C), wherein each set of polarization filters (2560 @ figure 26A or 2599B @ figure 30C) comprises at least two polarization fil15ters (2560 @ figure 26A or 2599B @ figure 30C) with different polarization directions (paragraph [0129]: e.g., a polarization assembly 2560 that includes three or more linear polarizers 2561, 2562, 2563, 2564, each having a different angle of polarization), wherein a respective polarization filter (2599B @ figures 30A-30C) covers one of the columns of the imager (2599A @ figure 30A-30C and paragraph [0157]: e.g., a camera assembly, the camera assembly having a lens, a multi-polarization filter, and a photosensitive array, the photosensitive array including an array of pixels, the multi-polarization filter including a collection of linear polarizers, each element of the collection of linear polarizers being aligned to a pixel of the array of pixels, some elements of the collection of linear polarizers operable to linearly polarize light in a first polarization direction, a second polarization direction, and a third polarization direction). See figures 1-47
Wolke et al discloses all of feature of claimed invention except for a measurement space for receiving a measurement object. However, Filhaber teaches that it is known in the art to provide a measurement space (130 @ figure 1) for receiving a measurement object (120 @ figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with a measurement space for receiving a measurement object as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.
Regarding claim 2; Wolke et al discloses each set of polarization filters (2432, 2434, 2436, 2438 @ figure 24b) comprises exactly four polarization filters hav20ing different polarization directions (paragraph [0127]: e.g., the polarizers 2432, 2434, 2436, 2438 have corresponding polarizations 0, 90, 45, 135 degrees, respectively).  
Regarding claim 3; Wolke et al discloses the polarization filters (2432, 2434, 2436, 2438 @ figure 24b) have a linear polarization (paragraph [0127]: e.g., there are only three linear polarizers rather than four), wherein the polarization direction of at least two polarization filters covering adjacent columns differs 25by an angle of 450 (paragraphs [0127] and [0152]: e.g., the polarization unit further includes: a fourth camera including a fourth linear polarizer at a fourth polarization angle, a fourth lens, and a fourth photosensitive array operable to measure a fourth light level of the second point, wherein the first polarization angle is zero degrees, the second polarization angle is 45 degrees, the third polarization angle is 90 degrees, and the fourth polarization angle is 135 degrees)
Regarding claim 4; Wolke et al discloses further comprising an evaluation unit (350 @ figure 3), wherein the evaluation unit (350 @ figure 3 and paragraph [0108] e.g., the 3D measuring device receiving in response a first reflected light from the object, the 3D measuring device being operable to determine 3D coordinates of the object based at least in part on the projected first light and on the received first reflected light; and a polarization unit having a second circular polarizer and a reference camera, the second circular polarizer having a second handedness that is the same as the first handedness, the reference camera having a lens and photosensitive array, the polarization unit operable to measure on each pixel of a first collection of pixels of the photosensitive array a first light level of the first reflected light passed through a second circular polarizer, the processor system being operable to indicate a presence of first multipath reflection, the presence of first multipath reflection determined based at least in part on the measured first light level) is adapted to combine pixel values16 of at least two pixels of different columns in order to detect the position of the light line (330 @ figure 3).  
Regarding claim 5; Wolke et al discloses further comprising the eval5uation unit (350 @ figure 3), wherein the evaluation unit (350 @ figure 3) is adapted to combine pixel values of four pixels of different columns (figure 30A-30C) in order to detect the position of the light line (paragraph [0133]: e.g., a portion of the photosensitive array 2597 having pixel elements 2599A aligned to corresponding polarization filter elements 2599B of the polarization grid 2596, where elements of the polarization grid 2596 are aligned to pixels 2599A of a photosensitive array 2597).  
Regarding claim 6; Wolke et al discloses 10the evaluation unit (350 @ figure 3) is adapted to subtract pixel values of different pixels that are covered by two different polarization filters (2599B @ figure 30C) having a difference in polarization direction of 900 (paragraph [01333]: e.g., In an embodiment, the polarization grid 2596 includes a plurality of small linearly polarized filters 2599B rotated to at least three different angles. FIG. 30B depicts a portion of the photosensitive array 2597 having pixel elements 2599A aligned to corresponding polarization filter elements 2599B of the polarization grid 2596, where elements of the polarization grid 2596 are aligned to pixels 2599A of a photosensitive array 2597).
Regarding claim 7; Wolke et al discloses 15the evaluation unit (350 @ figure 3) is adapted to perform the subtraction within a moving window (2595 @ figure 30A) that is moved stepwise over the pixels (2599A @ figure 30B) of the imager (2597 @ figure 30A).  
Regarding claim 8; Wolke et al discloses all of feature of claimed invention except for a transport mechanism which is adapted to move the measurement object 20relative to the light line in a measurement direction.  However, Filhaber teaches that it is known in the art to provide a transport mechanism (132 @ figure 1) which is adapted to move the measurement object (120 @ figure 1) 20relative to the light line (159 @ figure 1) in a measurement direction (MY @ figure 12). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with limitation above as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.
Regarding claim 9; Wolke et al discloses all of feature of claimed invention except for light from the light line incident on the imager forms a straight image line on the imaging pixels, if no measurement object is present, wherein the image 25line is perpendicular to the direction defined by the columns. However, Filhaber teaches that it is known in the art to provide light from the light line (159 @ figure 1) incident on the imager (160, 174 @ figure 1) forms a straight image line (171, 172 @ figure 1) on the imaging pixels of the camera assembly (160  @figure 1), if no measurement object is present, wherein the image 25line (1730 @ figure 17) is perpendicular to the direction defined by the columns of imagers (1750, 1760 @ figure 17). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with limitation above as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.
Regarding claim 10; Wolke et al discloses all of feature of claimed invention except for the light projector comprises a laser source, the laser source projecting the light line.  However, Filhaber teaches that it is known in the art to provide the light projector (150 @ figure 1 and paragraph [00034]: e.g., Speckle is a phenomenon that affects all lasers and laser line projectors) comprises a laser source (150 @ figure 1), the laser source projecting the light line (159 @ figure 1).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with limitation above as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.
Regarding claim 11; Wolke et al discloses all of feature of claimed invention except for the light line is formed by uniformly polarized light. However, Filhaber teaches that it is known in the art to provide the light line (1540 @ figure 15) is formed by uniformly polarized light (1542 @ figures 1 and 15 and paragraph [0066]: e.g., a laser source 1520, as described above, projects a collimated beam 1512 into a line generator 1520, which can illustrative comprise a linear diffuser of a form described above. Various optics, filters, polarizers, beam splitters, etc. as also described, above can be provided). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with limitation above as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.
Regarding claim 12; Wolke et al discloses 5at least some of the polarization filters (2599B @ figure 30C) are directly bonded onto the imaging pixels (2599A @ figure 30B) of the imager (2597 @ figure 30A).  
Regarding claim 13; Wolke et al discloses all of feature of claimed invention except for the evaluation unit is adapted to determine the height of different portions of 10the measurement object based on the deformation of the light line.  However, Filhaber teaches that it is known in the art to provide the evaluation unit (vision system processor 180 @ figure 1) is adapted to determine the height of different portions of 10the measurement object (120 @ figure 1 and paragraphs [004, [0031], and [0064]: e.g., In step 1440, the line projected on the object in the scene generates profiles that are imaged by the image sensor. In step 1450, the profile is used to compute an object height at that slice based upon the internal calibration data as well as slow scan rate, or other data that provides a y-axis location for the profile slice) based on the deformation of the light line (159 @ figure 1).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with limitation above as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.

Regarding claim 14; Wolke et al discloses a light line triangulation method (1750 @ figure 17) comprising:
a measurement object (1775 @ figure 17), 
a light projector (1760 @ figure 17), adapted to project a light line (pattern light 1762 @ figure 17) into the measurement object (1775 @ figure 17), 
an imager (1770 @ figure 17) for detecting the light line (1762 @ figure 17) in the measurement object (1775 @ figure 17), wherein 10the imager (1770 @ figure 17 or 2597 @ figure 30A) comprises imaging pixels (pixel element 2599A @ figure 30B) arranged in a plurality of columns and rows (figures 30A-30C), wherein the imager (2597 @ figure 30B) comprises multiple identical sets of polarization filters (polarization filter elements 2599B @ figure 30C), wherein each set of polarization filters (2560 @ figure 26A or 2599B @ figure 30C) comprises at least two polarization fil15ters (2560 @ figure 26A or 2599B @ figure 30C) with different polarization directions (paragraph [0129]: e.g., a polarization assembly 2560 that includes three or more linear polarizers 2561, 2562, 2563, 2564, each having a different angle of polarization), wherein a respective polarization filter (2599B @ figures 30A-30C) covers one of the columns of the imager (2599A @ figure 30A-30C and paragraph [0157]: e.g., a camera assembly, the camera assembly having a lens, a multi-polarization filter, and a photosensitive array, the photosensitive array including an array of pixels, the multi-polarization filter including a collection of linear polarizers, each element of the collection of linear polarizers being aligned to a pixel of the array of pixels, some elements of the collection of linear polarizers operable to linearly polarize light in a first polarization direction, a second polarization direction, and a third polarization direction). See figures 1-47
Wolke et al discloses all of feature of claimed invention except for a measurement space for receiving a measurement object and the evaluation unit is adapted to determine the height of different portions of 10the measurement object based on the deformation of the light line. However, Filhaber teaches that it is known in the art to provide a measurement space (130 @ figure 1) for receiving a measurement object (120 @ figure 1) and the evaluation unit (vision system processor 180 @ figure 1) is adapted to determine the height of different portions of 10the measurement object (120 @ figure 1 and paragraphs [004, [0031], and [0064]: e.g., In step 1440, the line projected on the object in the scene generates profiles that are imaged by the image sensor. In step 1450, the profile is used to compute an object height at that slice based upon the internal calibration data as well as slow scan rate, or other data that provides a y-axis location for the profile slice) based on the deformation of the light line (159 @ figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Wolke et al with a measurement space for receiving a measurement object and the evaluation unit is adapted to determine the height of different portions of 10the measurement object based on the deformation of the light line as taught by Filhaber for the purpose of improving reduced system cost and significantly improving projected and imaged line quality.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US Patent No. 9,347,772) discloses a light source unit irradiating the plurality of slit beams to the lens unit at different angles, an imaging unit obtaining images of the plurality of measurement objects formed by the slit beams irradiated on the plurality of measurement objects, and a calculation processing unit generating information regarding a 3D shape of the plurality of measurement objects from the images obtained by the imaging unit.
Bilbrey et al (US 2012/0075432) discloses the three-dimensional image sensing device includes a first image device configured to capture a first image and extract depth information for the one or more objects. Additionally, the image sensing device includes a second imaging device configured to capture a second image and determine an orientation of a surface of the one or more objects.
Yamaguchi et al (US Patent No. 7,078,720) discloses A range finder for measuring a three-dimensional geometry of an object includes a projector unit for projecting the pattern light onto the object, a first image capturing unit for capturing an image reflected from the object, a second image capturing unit for capturing an image reflected from the object, an identical principal point arrangement unit, and an imaging optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 6, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886